Citation Nr: 1243463	
Decision Date: 12/19/12    Archive Date: 12/27/12

DOCKET NO.  08-21 470	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for posttraumatic stress disorder (PTSD) prior to December 30, 2011, and in excess of 50 percent thereafter.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H. Bunker, Associate Counsel




INTRODUCTION

The Veteran served on active duty from March 1965 to January 1969.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, that granted entitlement to service connection for PTSD and assigned a 30 percent evaluation as of July 13, 2006.

During the pendency of the appeal, in a June 2012 rating decision, the RO assigned an increased evaluation of 50 percent effective December 30, 2011 for the Veteran's PTSD.  The Board notes, with respect to increased ratings, the United States Court of Appeals for Veterans Claims (Court) has held that on a claim for an original or increased rating, the appellant will generally be presumed to be seeking the maximum benefit allowed by law or regulations, and it follows that such a claim remains in controversy where less than the maximum benefit is allowed.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

The case was brought before the Board in December 2011, at which time the claim was remanded to allow the Agency of Original Jurisdiction (AOJ) to further assist the Veteran in the development of his appeal, to include obtaining VA treatment records, obtaining records from the Social Security Administration (SSA) and affording the Veteran a new VA examination.  The Veteran's most recent VA treatment records were obtained and associated with the claims file.  The Veteran's records from the SSA were also obtained and associated with the claims file.  The Veteran was afforded a VA examination in December 2011 for his PTSD claim.  Therefore, the Board finds that there has been substantial compliance with its remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).



FINDINGS OF FACT

1.  Prior to December 30, 2011 the Veteran's PTSD was manifested by occupational and social impairment with reduced reliability and productivity.  

2.  As of December 30, 2011 the Veteran's PTSD is manifested by nightmares, avoidance symptoms, an exaggerated startle response, intrusive thoughts, feelings of depression and anxiety, and emotional detachment.


CONCLUSIONS OF LAW

1.  Prior to December 30, 2011 the criteria for an evaluation of 50 percent, but not higher, for PTSD have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2012).

2.  The criteria for an evaluation in excess of 50 percent, as of December 30, 2011, for PTSD have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder.  Although the Board has an obligation to review the entire record, the Board does not have to discuss each piece of evidence reviewed.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran). 

It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim.  Reasonable doubt is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2012).

The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act (VCAA) provides that VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, 3.326(a) (2012). 

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of what is needed to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(b) (2012).  VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and, (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  All notice under the VCAA should be provided prior to an initial decision on a claim by the agency of original jurisdiction.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  The issuance of a fully compliant VCAA notification followed by readjudication of the claim is sufficient to cure a timing defect.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323   (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370 (2006). 

A service connection claim consists of five elements: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and, (5) effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006); 38 U.S.C. § 5103(a) (West 2002 & Supp. 2011).  Compliance with the first Quartuccio element requires notice of these five elements.  See Dingess/Hartman, 19 Vet. App. at 486. 

In cases where service connection has been granted and an initial disability rating and effective date have been assigned, notice under section 5103(a) is no longer required because the purpose that the notice is intended to serve has been fulfilled.  See Dingess, 19 Vet. App. at 490-91.  Thus, because service connection for  PTSD was granted in November 2007, VA's notice obligations with respect to the issue of entitlement to higher initial evaluation for this disability is fully satisfied, and any defect in the notice is not prejudicial.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); see also Goodwin v. Peake, 22 Vet. App. 128, 137 (2008) (where a claim has been substantiated, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to any downstream elements).  In any event, the record reflects that the originating agency provided the Veteran with the notice required under the VCAA and under Dingess by letters mailed in October 2005 and January 2008.  The claim was most recently readjudicated by means of a June 2012 supplemental statement of the case.

The Veteran's service treatment records and VA treatment records are in the file.  The VA has also obtained records from the SSA and associated them with the claims file.  The Veteran has not indicated that there are any additional outstanding records to be obtained.  As such, the Board finds the duty to assist with obtaining medical records has been satisfied.

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a).

The Veteran was most recently afforded a VA medical examination in December 2011 to determine the severity of his PTSD.  This opinion was rendered by a medical professional following a thorough examination and interview of the appellant and review of the claims file.  The examiner obtained an accurate history and listened to the appellant's assertions.  The examiner laid factual foundations and reasoned bases for the conclusions that were reached.

There is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected disorder since he was last examined.  38 C.F.R. § 3.327(a).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  VAOPGCPREC 11-95.  Therefore, the Board finds that the examination is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.

Increased Rating

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  See generally, 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

Consistent with the facts found, the rating may be higher or lower for periods of the time under review on appeal, that is, the rating may be "staged."  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  

The Veteran has been assigned a 30 percent evaluation for his PTSD prior to December 30, 2011 under 38 C.F.R. § 4.130, Diagnostic Code 9411.  As of December 30, 2011, his PTSD has been rated as 50 percent disabling.  The Veteran contends a higher evaluation is warranted.

Under 38 C.F.R. § 4.130, Diagnostic Code 9411, a 30 percent evaluation is warranted when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  Id.

Under this diagnostic code, a 50 percent evaluation is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereo-typed speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent disability evaluation is warranted when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or work like setting); inability to establish and maintain effective relationships.  Id.

A 100 percent disability evaluation is warranted when there is total occupational and social impairment, due to such symptoms as: persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time and place; memory loss for names of close relatives, own occupation, or own name.  Id.

The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the evaluation, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific evaluation.  Mauerhan v. Principi, 16 Vet App 436, 442-3 (2002).  On the other hand, if the evidence shows that the Veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate equivalent rating will be assigned.  Mauerhan, at 443.  The Court of Appeals for the Federal Circuit has embraced the Mauerhan Court's interpretation of the criteria for rating psychiatric disabilities.  Sellers v. Principi, 372 F.3d 1318, 1326   (Fed. Cir. 2004). 


Prior to December 30, 2011

As noted above, the Veteran was assigned a 30 percent evaluation for his PTSD prior to December 30, 2011.  For the reasons discussed below, the Board finds a 50 percent evaluation is warranted.  

VA outpatient treatment notes show that in July 2006 the Veteran's mood and affect were mildly depressed.  He reported that he got angry too often and he felt he had problems with aggression.  In August 2006, he was having problems with memory and attention.  His affect was mildly blunted and it was noted that he had mild cognitive impairments.  He was assigned a GAF scale score of 45.  VA treatment notes dated in February and June 2007 showed GAF scale scores of 42 and 45, respectively, with complaints of depression and low energy.  A VA outpatient treatment note dated in August 2007 showed that the Veteran's speech was slightly pressured.  VA examination in August 2007 further showed that he suffered from panic attacks up to three times a week, anxiety, and difficulty with short and long term memory and task completion.  In December 2007, the Veteran was assigned a GAF scale score of 45 and was assessed with PTSD with depression, anxiety, and low energy.  Finally, in April 2008 it was noted that the Veteran had a blunted affect and mildly dysthymic mood.  

In sum, the Veteran demonstrated occupational and social impairment with reduced reliability and productivity due a blunted affect; slightly pressured speech; panic attacks up to three times a week; memory impairment; and  disturbances of motivation and mood (i.e., anxiety, depression, difficulty with task completion, and low energy).  The Veteran also exhibited difficulty in establishing and maintaining effective work and social relationships, as evidenced by the GAF scale scores of 42 and 45.  Thus, the Board finds that the criteria for a 50 percent rating are met prior to December 11, 2011.      

However, the criteria for a 70 percent rating for PTSD are not met or approximated prior to December 11, 2011, for the reasons explained below.    

At his August 2007 VA examination the Veteran reported having trouble falling asleep and suffering from nightmares 2-3 times a week, but up to as many as 4 nights a week.  In an April 2008 VA mental health consultation the Veteran reported that he was still suffering from nightmares and insomnia.  See also February 2008 and November 2011 VA treatment records.  

For the most part (other than in August 2007), the Veteran's speech was of a normal rate and rhythm.  See August 2006 VA treatment record and August 2007 VA examination report.  There was no evidence of intermittently obscure, illogical, or irrelevant speech.  There has been no evidence of any obsessional rituals.  The Veteran was oriented to person, time, and place as well.  It was not reported that the Veteran suffered from spatial disorientation.  There is also no evidence the Veteran could not maintain his personal hygiene.  See e.g., August 2007 VA examination report.

At a July 2006 PTSD consultation the Veteran reported that he got angry too often and he felt he had problems with aggression.  In a January 2010 VA treatment record the Veteran reported feeling more irritable, easily agitated, and aggressive for the previous 2 months.  He stated that it was the anniversary of his father's death, as well as that of several firefights in Vietnam.  Impaired impulse control can warrant a higher rating, but in this case it appears to be temporary and related to a specific time of year.  There is also no evidence that the Veteran's irritability included periods of violence.

The examiner found no evidence of suicidal or homicidal ideations at the August 2007 VA examination.  The Veteran did not report suicidal or homicidal thoughts at his April 2008 mental health consultation.  See also April 2011 VA treatment record.  At a January 2011 VA psychiatry appointment the Veteran presented with passive thoughts of death, but the examiner superficially noted there were no suicidal ideations.

At his April 2008 mental health consultation the Veteran reported feelings of anxiety and depression.  In a June 2007 VA treatment record the Veteran stated that more than half the days of the previous week he had been bothered by little interest or pleasure in doing things.  The Veteran also stated that he had been feeling down, depressed, or hopeless for several days out of the previous two weeks.  At his August 2007 VA examination the Veteran reported panic attacks which occurred around 3 times per week.  The Board notes that the Veteran has reported panic attacks which occur more than weekly, which is accounted for in the 50 percent evaluation.  However, the Board looks to the Veteran's entire symptomatology when determining an appropriate evaluation.  With regard to his depression, although the Veteran complained of depression, there is no evidence that his depression was affecting his ability to function independently, which could warrant a higher evaluation.

The Veteran has also consistently reported that he experiences flashbacks to his time in Vietnam.  See e.g., August 2007 VA treatment record.  However, the Veteran denied delusions and hallucinations at his August 2007 VA examination.  See also April 2008 VA mental health consultation. 

With regard to social functioning, at his August 2008 VA examination the Veteran reported that he enjoyed going fishing and gardening.  He also stated that he occasionally visited with a neighbor.  The Veteran indicated he had been married for 27 years and that the marriage was currently "pretty good."  The examiner stated that while the Veteran appeared to have had some detachment and estrangement during his first marriage, he appeared to have a good relationship currently with his family.  The Veteran's symptoms were not reported to significantly impact his social or occupational functioning.  The Veteran has not indicated that he has difficulty in establishing and maintaining effective work and social relationships which could warrant a higher evaluation prior to December 30, 2011.  

The Board also notes that the Veteran receives benefits from the SSA at least in part due to an affective/mood disorder.  It is clear from the medical evidence that the Veteran's PTSD manifestations throughout time have consistently included sleep impairment, flashbacks, some memory impairment, and feelings of anxiety and depression.  The Board concludes the Veteran's PTSD has manifested in consistent symptomatology warranting a 50 percent rating, but not higher, prior to December 30, 2011.

The Board has considered 38 C.F.R. § 4.3 to resolve any reasonable doubt regarding the level of the Veteran's disability in his favor.  The Board concludes that the objective medical evidence and the Veteran's statements regarding his symptomatology show disability that more nearly approximates that which warrants the assignment of a 50 percent disability rating.  See 38 C.F.R. § 4.7.

The Board also acknowledges that the Veteran suffers from symptoms not covered under Diagnostic Code 9411.  For instance, the Veteran has reported feelings distress at any loud noise and hypervigilance.  See August 2007 VA examination report.  However, all of the Veteran's symptoms have been taken into account when determining the most appropriate evaluation.  See Mauerhan.

Also of record are the Veteran's Global Assessment of Functioning (GAF) scores.  GAF scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  The Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV) contemplates that the GAF scale will be used to gauge a person's level of functioning at the time of the evaluation (i.e., the current period) because ratings of current functioning will generally reflect the need for treatment or care.  The Board notes that while GAF scores are probative of the Veteran's level of impairment, they are not to be viewed outside the context of the entire record.  Therefore, they will not be relied upon as the sole basis for an increased disability rating.

A GAF score of 41-50 is assigned for serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job.  GAF scores ranging between 51 and 60 indicate some moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Other than the scores of 42 and 45 reported above, at his initial PTSD consultation in July 2006 the Veteran was assigned a GAF score of 55.  In July 2007, he was assigned a GAF score of 50.  At his August 2007 VA examination and again in September 2007 the Veteran was assigned a GAF score of 60.  In January and April 2011 VA treatment records he was assigned a GAF score of 50.  In a November 2011 VA treatment record he was assigned a GAF score of 55.  The Board acknowledges that the January and April 2011 VA examiners assigned the Veteran a GAF score of 50, which indicates serious symptoms.  However, as has been discussed, the Board will review the Veteran's entire symptomatology when determining an appropriate evaluation.  The Board reviewed these assigned GAF scores in connection with the other evidence of record, to include the Veteran's VA examination report and complaints.  The GAF score will not be relied upon as the sole basis for an increased disability rating.  

Overall, the Board concludes that the evidence discussed above supports no more than a 50 percent rating prior to December 30, 2011.  In reaching its decision, the Board considered the benefit-of-the-doubt rule.  However, the preponderance of the evidence is against an evaluation higher than 50 percent prior to December 30, 2011, and therefore, does not apply.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


As of December 30, 2011

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran does not meet the criteria for an evaluation in excess of 50 percent for his PTSD, as of December 30, 2011.  

The Board observes that mental status findings within the VA treatment records noted that the Veteran's judgment and insight were generally appropriate on objective examination.  See December 2011 VA examination report.  The Veteran reported one auditory hallucination at his March 2012 VA psychiatric appointment.  However, he stated he had not experienced any other hallucinations since that time.  The examiner noted no delusions or clear hallucinations other than the one described above.  The Board reviews the Veteran's records in its entirety, as opposed to one symptoms or instance, when making a decision as to whether a higher evaluation is warranted.

At his December 2011 VA examination the Veteran reported that he continued to experience distressing dreams of his time in Vietnam.  The Veteran also continued to have nightmares 3-4 times a week, as reported in his March 2012 VA treatment record.

There is no evidence in the claims file that the Veteran suffers from speech which is intermittently illogical, obscure, or irrelevant.  Rather, the March 2012 VA treatment record reflects that the Veteran's communication and speech were normal.  

In a March 2012 VA treatment record the Veteran reported that he had an increase in depression and irritability.  As was noted previously, impaired impulse control can warrant a higher evaluation.  Although the Veteran reported increased irritability, there is no evidence this could be considered enough to warrant a higher evaluation.

The evidence of record also has not shown that an increased rating is warranted because the Veteran was in danger of hurting himself or others.  At his December 2011 VA examination the examiner found that the Veteran had no suicidal or homicidal ideation.  See also March 2012 VA treatment record.

The VA examination report and VA treatment records did not note any neglect of personal hygiene, or disorientation to time or place.  Finally, there is no evidence that the Veteran had obsessional rituals which interfered with his routine activities.

The Board notes that the Veteran has complained of anxiety, as well as depression.  See e.g., December 2011 VA examination report.  Both of these symptoms are contemplated in the 50 percent rating criteria.  There is no evidence the Veteran's anxiety or depression are of a higher level which could warrant a higher rating.  In this respect, the evidence of record does not indicate that he suffers from near-continuous panic or depression which affects his ability to function independently, appropriately, and effectively.

With regard to social impairment, at his December 2011 VA examination the Veteran reported that he was still currently married, but the marriage was in trouble.  The Veteran indicated this was due to his emotional detachment and social avoidance.  He also stated that he tried to avoid thoughts, activities, or people that reminded him of Vietnam.  At his December 2011 VA examination the examiner checked that the Veteran's PTSD caused occupational and social impairment with reduced reliability and productivity.  The examiner specifically did not check that the Veteran's PTSD caused deficiencies in most areas, or caused total occupational and social impairment.  The Board observes that some level of social impairment has been taken into account when determining that a 50 percent evaluation is proper.  With regard to social impairment at a higher evaluation, there is no evidence that the Veteran is unable to establish or maintain effective relationships.

The Board also acknowledges that the Veteran suffers from symptoms not covered under Diagnostic Code 9411.  For instance, the Veteran has reported feelings of suspiciousness, hypervigilance, and an exaggerated startle response.  See December 2011 VA examination report.  However, all of the Veteran's symptoms have been taken into account when determining the most appropriate evaluation.  See Mauerhan.  The Veteran was assigned a GAF score of 55 at his December 2011 VA examination.  In a March 2012 VA treatment record he was assigned a GAF score of 53.  As noted, GAF scores ranging between 51 and 60 indicate some moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  In viewing the evidence of record in its entirety, the Board finds that the Veteran's overall disability picture continues to most closely approximate moderate symptoms which are contemplated by a 50 percent evaluation.

Overall, the Board concludes that the evidence discussed above supports no more than a 50 percent rating as of December 30, 2011.  In reaching its decision, the Board considered the benefit-of-the-doubt rule.  However, the preponderance of the evidence is against an evaluation higher than 50 percent, and therefore, does not apply.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert, supra.

The Board acknowledges the Veteran's own contentions that his PTSD warrants an evaluation greater than 50 percent throughout the entire appellate period.  However, in determining the actual degree of disability, an objective examination is more probative of the degree of the Veteran's impairment.  Furthermore, the opinions and observations of the Veteran alone cannot meet the burden imposed by the rating criteria under 38 C.F.R. § 4.130 with respect to determining the severity of his service-connected PTSD.  See Moray v. Brown, 2 Vet. App. 211, 214 (1993); 38 C.F.R. § 3.159(a)(1) and (2) (2012).

The above determinations are based upon consideration of applicable rating provisions.  It should also be pointed out that there is no showing that the Veteran's service-connected PTSD has reflected so exceptional or unusual a disability picture as to warrant the assignment of any higher evaluation on an extraschedular basis.  See 38 C.F.R. § 3.321(b)(1) (2012).  The symptoms of his disability have been accurately reflected by the schedular criteria.  Without sufficient evidence reflecting that the Veteran's disability picture is not contemplated by the rating schedule, referral for a determination of whether the Veteran's disability picture requires the assignment of an extraschedular rating is not warranted.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).


ORDER

Entitlement to an evaluation of 50 percent, and not higher, for PTSD prior to December 30, 2011 is granted.  

Entitlement to an evaluation in excess of 50 percent for PTSD as of December 30, 2011 is denied.  



____________________________________________
P.M. DILORENZO 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


